[Cite as State v. Graham, 2022-Ohio-3000.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              VAN WERT COUNTY


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 15-21-12

        v.

MARQUIS J. GRAHAM,                                       OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 15-21-13

        v.

MARQUIS J. GRAHAM,                                       OPINION

        DEFENDANT-APPELLANT.


                      Appeals from Van Wert Municipal Court
                  Trial Court Nos. CRB 2100082 and CRB 2100083

                                    Judgments Affirmed

                           Date of Decision: August 29, 2022


APPEARANCES:

        Thomas J. Lucente, Jr. for Appellant

        Ben J. Bilimek for Appellee
Case Nos. 15-21-12, 15-21-13


SHAW, J.

       {¶1} Defendant-appellant, Marquis J. Graham (“Graham”), brings these

appeals from the November 29, 2021 judgment entries of the Van Wert Municipal

Court wherein Graham’s two convictions for endangering children were

journalized. On appeal, Graham argues that there was insufficient evidence

presented to convict him of both counts of endangering children, that his convictions

were against the manifest weight of the evidence, and that he received ineffective

assistance of trial counsel.

                                     Background

       {¶2} In late 2020/early 2021, Graham was in a romantic relationship with

Brittany F. They resided together along with Brittany’s 3-year old son, S.C., in the

village of Middle Point in Van Wert County. Generally, when Brittany went to work

for her 12-hour shifts, Graham took care of S.C. Although Graham was not S.C.’s

biological father, he was trying to be a “parent figure” for him. (Tr. at 153).

       {¶3} On February 4, 2021, while Brittany was at work and S.C. was in

Graham’s care, S.C. sustained multiple injuries and was vomiting blood. Once

Brittany came home from work she took S.C. to the emergency room and he was

treated for his injuries. Graham claimed that S.C. was injured by falling; however,

the doctor that examined S.C. diagnosed S.C. with “nonaccidental trauma.” (State’s

Ex. 5). S.C. also told the doctor that Graham had “spanked” him in the head.


                                         -2-
Case Nos. 15-21-12, 15-21-13


       {¶4} Law enforcement and children’s services investigated the matter and

during their investigation they learned of a prior incident wherein S.C. sustained

injuries while solely in Graham’s care. On December 10, 2020, Graham sent a text

message to Brittany indicating that he had “cracked [S.C.’s] ass legitimately[.]”

(State’s Ex. 13). Photographs of bruising to S.C. on multiple parts of his body were

taken near the date in question by S.C.’s step-great-grandmother.

       {¶5} On March 2, 2021, Graham was charged in trial court case

CRB2100082 with endangering children in violation of R.C. 2919.22(A), a first

degree misdemeanor. This charge was related to the December 10, 2020 incident.

On that same date, Graham was charged in trial court case CRB2100083 with

endangering children in violation of R.C. 2919.22(A), a first degree misdemeanor.

This charge was related to the February 4, 2021 incident.

       {¶6} Graham pled not guilty to the charges and he proceeded to a

consolidated bench trial wherein he was convicted in both cases. In trial court case

CRB2100082 Graham was placed on 2 years of probation and given a suspended

jail sentence of 180 days. In trial court case CRB2100083 Graham was sentenced

to serve 180 days in jail. Final judgment entries memorializing Graham’s sentences

were filed November 29, 2021. It is from these judgments that Graham appeals,

asserting the following assignments of error for our review.




                                        -3-
Case Nos. 15-21-12, 15-21-13


                          Assignment of Error No. 1
       Appellant’s convictions for child endangerment were against the
       manifest weight of the evidence and contrary to law.

                           Assignment of Error No. 2
       The defendant’s right to due process of law was violated inasmuch
       as the convictions for child endangerment w[ere] based on
       insufficient evidence.

                          Assignment of Error No. 3
       Defendant was denied the effective assistance of counsel as
       required by the Sixth Amendment to the U.S. Constitution.

       {¶7} We elect to address the assignments of error out of the order in which

they were raised.

                           Second Assignment of Error

       {¶8} In his second assignment of error, Graham argues that there was

insufficient evidence presented to convict him in both endangering children cases.

                               Standard of Review

       {¶9} “Whether the evidence is legally sufficient to sustain a verdict is a

question of law.” State v. Thompkins, 78 Ohio St.3d 380, 386 (1997); State v. Groce,

163 Ohio St.3d 387, 2020-Ohio-6671, ¶ 6. Therefore, our review is de novo. In re

J.V., 134 Ohio St.3d 1, 2012-Ohio-4961, ¶ 3. In a sufficiency-of-the-evidence

inquiry, the question is whether the evidence presented, when viewed in a light most

favorable to the prosecution, would allow any rational trier of fact to find the

essential elements of the crime beyond a reasonable doubt. State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus (superseded by constitutional

                                        -4-
Case Nos. 15-21-12, 15-21-13


amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102,

(1997), fn. 4) following Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781 (1979).

“In essence, sufficiency is a test of adequacy.” Thompkins at 386.

                                Controlling Statute

       {¶10} In this case Graham was convicted of two counts of endangering

children in violation of R.C. 2919.22(A), which reads as follows:

       (A) No person, who is the parent, guardian, custodian, person
       having custody or control, or person in loco parentis of a child
       under eighteen years of age * * * shall create a substantial risk to
       the health or safety of the child, by violating a duty of care,
       protection, or support. * * *

                          Evidence Presented by the State

       {¶11} Brittany F. went to work shortly before 7 a.m. on February 4, 2021. At

the time she went to work, her 3-year old son, S.C., had no discernable injuries.

S.C. was left in the care of Brittany’s live-in boyfriend, Graham.

       {¶12} According to Brittany, at around 10:40 a.m. she received a message

from Graham that S.C. had “thrown up a large amount.” (Tr. at 132). Graham

indicated that he and S.C. had been “roughhousing like they usually did” prior to

S.C. vomiting. Graham was worried because the vomit looked like “coffee

grounds,” which Brittany was concerned might be blood. (Id.)

       {¶13} Brittany was unable to leave work to return home until 3 p.m. Because

she worked in the “Covid unit” that day, she showered immediately upon returning


                                        -5-
Case Nos. 15-21-12, 15-21-13


home. Afterward, when she observed S.C., she noticed a bruise on his forehead and

some discoloration with one of his eyes. Brittany asked S.C. what happened and

S.C. stated that he tripped over his slide. Brittany then took S.C. to the emergency

room. Graham did not go with her.

       {¶14} S.C. was examined at the hospital and he was found to have bruising

to his face, and upper left foot. He had superficial excoriations on his face, the back

of his neck, and above and behind his left ear. S.C. had “deeper contusions at the

corner of the left eye, lateral to the right eye, chest, and top of foot.” (State’s Ex.

5).

       {¶15} When the emergency room doctor asked S.C. how he was injured, S.C.

said that he was “spanked in the head.” (Tr. at 41). The doctor recalled S.C. stating

that he was held against a wall and at some point he was “thrown down on the floor.”

(Id.) S.C. identified “Marquis” as the culprit. (Id. at 40). Some tests were run on

S.C. and photographs of his injuries were taken.

       {¶16} After examining S.C., the doctor felt that the blood in the child’s vomit

was most likely from blood in the nose dripping into the stomach. The doctor’s

ultimate diagnosis of S.C. was “nonaccidental trauma.” (State’s Ex. 5).

       {¶17} Meanwhile, once Brittany left home to take S.C. to the emergency

room, Graham began sending Brittany text messages. At one point Graham sent a

message to Brittany that read, “* * * I just have a feeling that you think I’m beating


                                          -6-
Case Nos. 15-21-12, 15-21-13


your child and your [sic] trying to get answers on what you should do[.]” State’s

Ex. 13). He then added, “And it’s a strong feeling.” (Id.)

       {¶18} While Brittany and S.C. were at the hospital, Graham sent a text

message asking for an update. Brittany was busy being interviewed and dealing with

S.C. so she did not respond often or quickly. Graham then sent a message saying

“Since you don’t wanna answer I’m packing my shit and I’m leaving I’ll bring your

car back in the morning or do you want me to find a ride[]?” (Id.) Brittany replied

that CPS had to be called because of the bruises on S.C. and she could not answer

at the moment.

       {¶19} Both Brittany and Graham were interviewed by police. Law

enforcement felt that Graham’s explanations during his interview were not

consistent with the injuries to S.C. Further, while the matter was being investigated,

law enforcement became aware of another incident wherein S.C. had been injured

while in Graham’s care in December of 2020.

       {¶20} S.C.’s “step-great grandmother” testified that in December of 2020 she

received S.C. to care for him and she found numerous bruises on S.C.’s body,

including one in a “belt pattern.” She took photographs of the injuries and they were

introduced into evidence at trial.

       {¶21} Graham acknowledged that S.C. was in his care when he was injured

in December of 2020, but he claimed that the injuries occurred when S.C. fell off of


                                         -7-
Case Nos. 15-21-12, 15-21-13


a swiveling bar stool and hit his head. Despite telling this story to Brittany, S.C.’s

father, and law enforcement, Graham sent text messages in December that called

his story into question. On December 3, 2020, Graham sent the following message

to Brittany regarding S.C.:

       If you want me to treat him the way I was treated growing up he’d
       be covered in bruises by the time you get home and my deal is you
       keep fucking questioning me like I don’t know what I’m doing
       I’m a grown ass man, who’s been down this road more time [sic]
       than you are old so none of this shit ain’t knew [sic] to me but
       fasho [sic] the doors locked and he’s in his room I’m gone[.]

(State’s Ex. 13).

       {¶22} On December 10, 2020, the following text exchange occurred between

Graham and Brittany:

       GRAHAM: I figured well I just talked to [S.C.] about yesterday
       and him putting his hands around your next [sic] and he wouldn’t
       give me any other answer besides cause I wanted to so I cracked
       his ass legitimately and he’s gonna spend the whole day in his
       room no toys no tv no nothing cause I don’t play that and if you
       got a problem with that you can find somebody else to play
       stepdad or you can go back to dealing with it yourself but I don’t
       play that shit what so ever [sic] I don’t care how old your [sic]
       never supposed to do that cause your [sic] not getting your way

       ***

       BRITTANY: Babe I wasn’t going to say anything ? As long as he
       gets fed (which I know you’ll do) and gets to go pee, I understand
       his punishment

       ***



                                         -8-
Case Nos. 15-21-12, 15-21-13


        GRAHAM: Okay that’s fine but we’re gonna have to make a new
        child because I’m gonna kill the one you got… he was supposed
        to be eating but instead he’s playing the fucking chair and ends
        up falling over with the damn chair and now he has a big bruise
        on the back of his head he said he’s okay and it didn’t hurt but it
        look kinda bad babe

        I didn’t whoop him for it cause him falling was enough I just
        yelled at him for playing in the damn chair we’re gonna have to
        go back to him eating at his little table from now on cause this
        can’t happen again

        Call me if you wanna know more[.]

(Id.)

        {¶23} A few days later, on December 13, 2020, the following text exchange

occurred between Graham and Brittany:

        GRAHAM: I already know you think I did it so why won’t you
        just tell me that ?

        BRITTANY: Because I don’t think you did it ? I know you love
        my son and wouldn’t deliberately hurt him

        You’ve claimed him as one of your own before, and I know you
        wouldn’t hurt your kids… it hurts me that you think that I think
        you did it

        GRAHAM: Cause I know you… but whatever might as well get
        blamed for it since everybody already thinks I did it

        BRITTANY: Babe listen to me, we will talk to him and get this
        figured out. You’re not the villain to our little Spider-Man

        GRAHAM: I love the fact you think I be playing or love talking
        to hear myself talk…. So therefore like I said you can handle it all
        again from talkin to his daddy to everything else I’m not doing it
        anymore[.]

                                        -9-
Case Nos. 15-21-12, 15-21-13



(Id.)

        {¶24} It was approximately sometime during the December 2020 dates that

these text messages were exchanged that the photographs of bruising on S.C.’s body

were taken by S.C.’s step-great-grandmother.

                                                Analysis

        {¶25} Graham contends that the preceding evidence presented at trial was

insufficient to convict him of endangering children as charged in the complaints.

Specifically, he argues that the evidence did not establish that he was acting “in loco

parentis” or that he “created a substantial risk to the health or safety of the child,”

by violating a duty of care, protection, or support. In fact, Graham argues that the

“bulk” of the evidence presented at trial was in an attempt to show that he abused

S.C., which he contends could be sufficient for a prosecution of endangering

children under R.C. 2919.22(B)’s specific “abuse” subsection,1 but the evidence

could not establish the different elements regarding creating an “environment” that

was a “substantial risk” to the child as contained in R.C. 2919.22(A). In essence,

Graham argues that he was charged with the wrong subsection of endangering

children and that his actions here, even when viewed in the light most favorable to

the State, did not satisfy the elements of the crimes he was convicted of.


1
 Revised Code 2919.22(B)(1) reads, “No person shall do any of the following to a child under eighteen
years of age * * * (1) Abuse the child[.]”


                                                 -10-
Case Nos. 15-21-12, 15-21-13


       {¶26} At the outset, we can readily reject Graham’s argument that he did not

stand in loco parentis to S.C. While living with Brittany and S.C. would not alone

make Graham in loco parentis of S.C., State v. Powers, 4th Dist. Scioto No.

19CA3868, 2020-Ohio-7042, ¶ 90, Graham undertook the role of sole caretaker of

S.C. while Brittany worked 12-hour shifts. During these times, Graham was solely

responsible for bathing the child, feeding the child, disciplining the child, and

otherwise caring for the child’s well-being. Brittany described S.C.’s relationship

with Graham as: “[S.C.] knew the difference between a dad and a father, but [S.C.]

knew that [Graham] was a parent figure that he could have gone to when he needed

something.” (Tr. at 153).

       {¶27} “A person who stands in loco parentis to a child has assumed similar

duties to that of a guardian or custodian, only not through a legal proceeding.” State

v. Noggle, 67 Ohio St.3d 31, 1993-Ohio-189. When viewing the evidence in the

light most favorable to the State, we do not find that insufficient evidence was

presented to establish that Graham was acting in loco parentis of S.C.

       {¶28} Next, Graham’s contention that acts of affirmative abuse are not

covered under R.C. 2919.22(A) and must be charged under R.C. 2919.22(B) has

been directly rejected by multiple Ohio Appellate Courts. In State v. Cook, 1st Dist.

Hamilton No. C-210142, 2021-Ohio-3841, ¶ 20, the First District Court of Appeals

determined that an individual recklessly created a substantial risk to a child’s health


                                         -11-
Case Nos. 15-21-12, 15-21-13


under R.C. 2919.22(A)—the same statute that was charged here—where the child

“was only four years old, [the defendant] lifted him by his neck, slammed him face-

first onto the trunk of a hot car, and hit him on the head.” In making its finding, the

First District reasoned that “Acts of affirmative abuse are covered within R.C.

2919.22(A), including ‘where a defendant has failed to protect the child from harm

inflicted upon the child while in the defendant's care,’ even when the defendant is

the person who inflicted the harm.” Id. at ¶ 15, quoting State v. Klofta, 2d Dist.

Montgomery No. 28690, 2020-Ohio-5032, ¶ 32; State v. Gaver, 5th Dist. Stark No.

2015CA00204, 2016-Ohio-7055.

       {¶29} Cook, and the other Ohio appellate cases cited in Cook establish that

physical abuse can be properly charged under both R.C. 2919.22(A) and R.C.

2919.22(B) provided that the elements of the respective statutes are met.

Importantly, the elements of R.C. 2919.22(A) were found to be met in Cook where

the victim did not even have visible injuries. Here we have visible, documented,

injuries to the child that a doctor specifically determined were from “nonaccidental

trauma.” Thus the evidence in this case was even stronger than what was found to

be sufficient for a prosecution of R.C. 2919.22(A) in Cook.

       {¶30} In sum, when viewing the evidence in the light most favorable to the

State as we are directed, we do not find that there was insufficient evidence




                                         -12-
Case Nos. 15-21-12, 15-21-13


presented to convict Graham of two counts of endangering children. For all of these

reasons, Graham’s second assignment of error is overruled.

                              First Assignment of Error

       {¶31} In his first assignment of error, Graham argues that even if there was

sufficient evidence presented to convict him in both trial court cases, his convictions

were against the manifest weight of the evidence.

                                  Standard of Review

       {¶32} In reviewing whether a verdict was against the manifest weight of the

evidence, the appellate court sits as a “thirteenth juror” and examines the conflicting

testimony. State v. Thompkins, 78 Ohio St.3d 380, 387, 1997-Ohio-52. In doing

so, this Court must review the entire record, weigh the evidence and all of the

reasonable inferences, consider the credibility of witnesses and determine whether

in resolving conflicts in the evidence, the factfinder “clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a

new trial ordered.” Id.

       {¶33} Nevertheless, a reviewing court must allow the trier-of-fact

appropriate discretion on matters relating to the credibility of the witnesses. State

v. DeHass, 10 Ohio St.2d 230, 231 (1967). When applying the manifest-weight

standard, “[o]nly in exceptional cases, where the evidence ‘weighs heavily against

the conviction,’ should an appellate court overturn the trial court’s judgment.” State


                                         -13-
Case Nos. 15-21-12, 15-21-13


v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                         Evidence Presented by the Defense

       {¶34} Graham testified in his own defense that he initially had a good

relationship with Brittany and that he was “trying to be [S.C.]’s father, without being

his father, if that makes sense.” (Tr. at 158). Graham described himself as the cook

of the house, and indicated that he regularly took care of S.C. while Brittany worked.

       {¶35} As to the December 2020, incident, Graham stated that S.C. was alone

in the next room when Graham heard a “loud crash.” (Tr. at 159). Graham testified

that when he came into the room where he heard the crash S.C. was trying to “pick

the chair up.” (Id.) Graham claimed that he asked S.C. what was wrong and S.C.

said that he fell. Graham testified that after the incident he called Brittany and S.C.’s

father to tell them about it. As to his text message where he said that he

“legitimately” “cracked” S.C., he testified that he did not actually do that despite

what he said.

       {¶36} Regarding the February 4, 2021 incident, Graham testified that he was

in the living room when he heard a “crash” from S.C.’s bedroom. Graham went in

and looked and S.C. was going to the bathroom. Graham testified that he thought

S.C. had fallen over the slide in his room but he was not sure. Graham emphasized




                                          -14-
Case Nos. 15-21-12, 15-21-13


that he had spanked the child and had roughhoused with him but he had never

intentionally harmed the child.

                                      Analysis

         {¶37} In arguing that his conviction was against the manifest weight of the

evidence, Graham again argues that he was essentially charged with the wrong

endangering children subsection. We rejected this argument already and we do so

again now. State v. Cook, 1st Dist. Hamilton No. C-210142, 2021-Ohio-3841, ¶ 20.

         {¶38} Graham also contends that even if there was sufficient evidence to

show that he was acting in loco parentis of S.C., such a finding was against the

weight of the evidence. However, Graham’s own testimony only further supported

the fact that he was acting in loco parentis. He stated that he was trying to be S.C.’s

father, that he was the cook and caregiver, that he disciplined S.C., and that he was

alone with S.C. when S.C. was injured. Therefore Graham’s argument is not well-

taken.

         {¶39} Finally, as to Graham’s claim that he had never intentionally harmed

S.C., the mental culpability required for the crimes in question was recklessness,

not purposeful. State v. McGee, 79 Ohio St.3d 193, 1997-Ohio-156. The trial court,

acting as factfinder, was free to examine the evidence, weigh it, determine the

credibility of the witnesses, including Graham, and find beyond a reasonable doubt

that Graham acted at least in a reckless manner.


                                         -15-
Case Nos. 15-21-12, 15-21-13


       {¶40} In sum, after reviewing all of the evidence, and giving deference to the

trial court’s credibility determinations, State v. DeHass, 10 Ohio St.2d 230, 231

(1967), we do not find that the trial court clearly lost its way or created a manifest

miscarriage of justice in this matter by convicting Graham of two counts of

endangering children. Therefore, Graham’s first assignment of error is overruled.

                              Third Assignment of Error

       {¶41} In his third assignment of error, Graham argues that he received

ineffective assistance of trial counsel.

                                 Standard of Review

       {¶42} A defendant asserting a claim of ineffective assistance of counsel must

establish: (1) counsel’s performance was deficient or unreasonable under the

circumstances; and (2) the deficient performance prejudiced the defendant. State v.

Kole, 92 Ohio St.3d 303, 306 (2001), citing Strickland v. Washington, 466 U.S. 668,

687, 104 S.Ct. 2052 (1984). In order to show counsel’s conduct was deficient or

unreasonable, the defendant must overcome the presumption that counsel provided

competent representation and must show that counsel’s actions were not trial

strategies prompted by reasonable professional judgment. Strickland at 689; State

v. Harris, 3d Dist. Allen No. 1-21-30, 2021-Ohio-4559, ¶ 6.




                                           -16-
Case Nos. 15-21-12, 15-21-13


                                       Analysis

       {¶43} Graham first argues that his counsel was deficient because his attorney

failed to make a Crim.R. 29 motion for acquittal. While it is certainly the better

practice for an attorney to make a Crim.R. 29 motion for acquittal in order to test

the evidence in the trial court, there is no resulting prejudice for the failure to make

such a motion.

       {¶44} When an attorney makes a Crim.R. 29 motion for acquittal it

technically preserves the sufficiency of the evidence argument under the

“prejudicial” error standard of review rather than the “plain error” standard of

review; however, this difference regarding standards with respect to sufficiency of

the evidence has repeatedly been described as “academic” when considering

Crim.R. 29 motions on appeal. E.g. State v. Sepulveda, 3d Dist. Mercer No. 10-16-

03, 2016-Ohio-7177, ¶ 17; State v. Klein, 3d Dist. Union No. 14-12-09, 2013-Ohio-

2387, ¶ 30, citing Perrysburg v. Miller, 153 Ohio App.3d 665, 2003-Ohio-4221, ¶

75 (6th Dist.). “Regardless of the standard used, ‘a conviction based on legally

insufficient evidence constitutes a denial of due process,’ and constitutes a manifest

injustice.” State v. Klein, 3d Dist. Union No. 14-12-09, 2013-Ohio-2387, ¶ 30,

quoting Thompkins, 78 Ohio St.3d at 386–387, citing Tibbs v. Florida, 457 U.S. 31,

45, 102 S.Ct. 2211 (1982), and Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781




                                         -17-
Case Nos. 15-21-12, 15-21-13


(1979). Thus under either the prejudicial error standard or the plain error standard,

a conviction based upon insufficient evidence would result in reversal.

       {¶45} Here, we have reviewed the evidence presented and found it to be

sufficient to support the convictions on the state’s evidence alone, even without

consideration of Graham’s testimony, thus a Crim.R. 29 motion would not have

been properly granted in this matter. Therefore we do not find ineffective assistance

of counsel for trial counsel’s failure to raise this issue.

       {¶46} Graham next claims that his attorney was ineffective for failing to call

other potential witnesses. Specifically, he suggests that his attorney should have

called a witness to show that S.C. was anemic and prone to bruising. Notably,

Graham’s attorney asked questions at trial about whether S.C. was anemic and he

never received a response that S.C. was actually anemic. We do not find ineffective

assistance of counsel based on speculation that another witness would have testified

that S.C. was anemic. Moreover, even if S.C. was anemic and he did bruise easily,

it would not change the facts of what occurred, and we find no resulting prejudice.

Therefore, Graham’s argument is not well-taken, and Graham’s third assignment of

error is overruled.




                                           -18-
Case Nos. 15-21-12, 15-21-13


                                   Conclusion

       {¶47} For the foregoing reasons Graham’s assignments of error are overruled

and the judgments of the Van Wert Municipal Court are affirmed.

                                                             Judgments Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                       -19-